
	
		II
		111th CONGRESS
		2d Session
		S. 3451
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize assistance to Israel for the
		  Iron Dome anti-missile defense system.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Rocket and
			 Missile Defense Cooperation and Support Act.
		2.FindingsCongress finds the following:
			(1)The Jewish State of Israel, as a close and
			 indispensable ally of the United States, with whom the United States enjoys
			 mutually beneficial military, intelligence, homeland security, scientific,
			 technological, and other cooperation, deserves all necessary assistance to
			 defend itself and its citizens from the many threats that it continues to
			 face.
			(2)The State of Israel has been under grave
			 threat and frequent attack from missiles, rockets, and mortar shells fired at
			 Israeli civilian targets by militants from the Foreign Terrorist Organization
			 Hamas on its southern border and by the Foreign Terrorist Organization
			 Hezbollah on its northern border, which have killed, wounded, or inflicted
			 psychological trauma on countless Israelis.
			(3)The United States remains committed to
			 Israel’s qualitative military edge, including its advantage over non-state
			 actors such as Hamas and Hezbollah, which boast increasingly sophisticated and
			 powerful weapons as a result of support from Iran, Syria, and other state
			 actors.
			(4)Regional stability and lasting peace
			 between Israel and the Palestinians requires that the Government of Israel can
			 ensure the safety of its population against rocket, missile, and other
			 threats.
			(5)The United States Government can help to
			 advance its own vital national security interests and the cause of peace by
			 supporting Israel’s ability to defend itself against rocket, missile, and other
			 threats.
			(6)The Government of Israel announced in
			 January 2010 the successful testing of its Iron Dome Short Range Artillery
			 Rocket Defense System, which is designed to intercept short-range rockets,
			 missiles, and mortars launched by militants in Gaza and southern
			 Lebanon.
			(7)In the face of threats from its neighbors
			 and non-state actors, Israel historically has sought the means to defend
			 itself, by itself.
			(8)President Barack Obama has stated:
			 Our commitment to Israel’s security is unshakable..
			(9)Vice President Joe Biden has stated:
			 From my experience, the one precondition for progress is that the rest
			 of the world knows this—there is no space between the U.S. and Israel when it
			 comes to security—none..
			(10)Secretary of Defense Robert M. Gates has
			 stated: President Obama has affirmed, the United States commitment to
			 Israel’s security is unshakable, and our defense relationship is stronger than
			 ever, to the mutual benefit of both nations..
			(11)President Obama recently requested funds to
			 help the State of Israel procure and maintain Iron Dome missile
			 batteries.
			3.Authorization of assistance to Israel for
			 Iron Dome anti-missile defense systemThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance to
			 the Government of Israel for the procurement, maintenance, and sustainment of
			 the Iron Dome Short Range Artillery Rocket Defense System for purposes of
			 intercepting short-range rockets, missiles, and mortars launched against
			 Israel.
		
